Case 4:18-cv-00474-ALM Document 342 Filed 12/30/19 Page 1 of 2 PageID #: 11723



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


VIRGINIA INNOVATION SCIENCES, INC.,
                                              Civil Action No. 4:18-cv-00474-ALM
                  Plaintiff,
                                               (LEAD CONSOLIDATED CASE)
      v.
                                                  JURY TRIAL DEMANDED
AMAZON.COM, INC., et al.

                  Defendants.

INNOVATION SCIENCES, INC.,

                  Plaintiff,
      v.
                                              Civil Action No. 4:18-cv-00475-ALM
RESIDEO TECHNOLOGIES, INC.,

                  Defendant.


INNOVATION SCIENCES, INC.,

                  Plaintiff,
      v.
                                              Civil Action No. 4:18-cv-00476-ALM
HTC CORPORATION,

                  Defendant.

INNOVATION SCIENCES, INC.,

                  Plaintiff,
      v.
                                              Civil Action No. 4:18-cv-00477-ALM
VECTOR SECURITY, INC.,

                  Defendant.
     Case 4:18-cv-00474-ALM Document 342 Filed 12/30/19 Page 2 of 2 PageID #: 11724



       ORDER GRANTING AMAZON.COM, INC., AMAZON DIGITAL SERVICES, LLC,
       AND AMAZON WEB SERVICES, INC.’S UNOPPOSED MOTION FOR EXTENSION
           OF TIME TO RESPOND TO PLAINTIFF’S MOTION FOR SANCTIONS


             Before the Court is Defendants Amazon.Com, Inc., Amazon Digital Services, LLC, and
.
      Amazon Web Services, Inc. Unopposed Motion for Extension of Time to Respond to Plaintiff’s

    Motion for Sanctions. (Dkt. 335) The Court, having considered same, is of the opinion the motion

    (Dkt. #339) should be GRANTED.

         SIGNED this 30th day of December, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                   2
